Per Curiam : When this case was called for trial, defendant entered a motion for a change of venue, on account of the prejudice of the judge presiding. One objection taken is fatal to the application. The petition upon which the motion was based, was neither signed nor sworn to by defendant. There is no statute that authorizes any other person to petition for a change of venue on behalf of defendant, and the application was properly denied. The other questions made are substantially the same as in McCann v. The People, ante, 103, and are decided in the same way. The judgment must be affirmed. Judgment affirmed.